MEMORANDUM *
The district court did not err by ruling on Israel Discount Bank Ltd.’s motion to dismiss Moshe Schnapp’s counterclaim for forum non conveniens before determining whether it had jurisdiction. See Sinochem Int'l Co. v. Malay. Int’l Shipping Corp., 549 U.S. 422, 425, 127 S.Ct. 1184, 167 L.Ed.2d 15 (2007). The district court did not abuse its discretion when it dismissed Schnapp’s counterclaim and remanded the remainder of the case to state court. Leetsch v. Freedman, 260 F.3d 1100, 1102 (9th Cir.2001). Therefore, the district court’s order is affirmed.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.